                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:16CR202

       vs.
                                                                 ORDER
MAURICE BROWN,

                     Defendant.


      This matter is before the court after a telephone status conference was held April
2, 2020. Assistant United States Attorney Matt Lierman appeared on behalf of the
plaintiff. Assistant Federal Public Defender Julie B. Hansen appeared on behalf of the
defendant. After discussion with the attorneys and Probation Officer Karen Bucksbee, the
court will release the federal hold on the defendant and cancel the warrant.

      IT IS ORDERED that the federal warrant issued January 15, 2020 is cancelled.

      Dated this 2nd day of April, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
